      3:20-cv-00791-JMC        Date Filed 04/30/20      Entry Number 17       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Dwight Alan Armbrust, Jr.,              )            Civil Action No. 3:20-cv-00791-JMC
                                        )
                            Plaintiff,  )
                                        )
       v.                               )                          ORDER
                                        )
South Carolina Department of Employment )
and Workforce,                          )
                                        )
                            Defendant.  )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on April 10, 2020. (ECF No. 15.) The Report addresses Plaintiff

Dwight Alan Armbrust, Jr.’s pro se action seeking relief pursuant to Title VII of the Civil Rights

Act of 1965 (“Title VII”), 42 U.S.C. § 2000e et seq., against Defendant South Carolina Department

of Employment and Workforce. (ECF No. 1.) Plaintiff alleges that Defendant discriminated against

him based on race, color, and national origin. (ECF No. 1 at 4.)

        By order issued February 24, 2020, Plaintiff was provided an opportunity to submit the

documents necessary to bring the case into proper form for evaluation and possible service of

process. (ECF No. 8.) The “Proper Form Order” warned Plaintiff that a failure to provide the

necessary documents by March 16, 2020, would subject his case to dismissal. (Id.) Plaintiff has

not filed any documents and his time to respond has lapsed. Consequently, because Plaintiff has

failed to prosecute his case and has failed to comply with an order of this court, the Magistrate

Judge recommended that the court dismiss this action pursuant to Fed. R. Civ. P. 41(b) for failure

to prosecute. (ECF No. 15.)




                                                1
        3:20-cv-00791-JMC         Date Filed 04/30/20      Entry Number 17        Page 2 of 2




          Furthermore, the parties were apprised of their opportunity to file objections to the Report

on April 10, 2020. (ECF No. 15.) Objections to the Report were due by April 24, 2020. (Id.)

However, objections were due by April 27, 2020, if a party was served by mail or otherwise

allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Id.) Neither party filed objections to the

report. In the absence of timely objections to the Magistrate Judge’s Report, this court is not

required to provide an explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Instead, the court must only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation. Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

After a thorough and careful review of the record, the court finds the Magistrate Judge’s Report

provides an accurate summary of the facts and law in the instant case. (ECF No. 15.) Because there

are no objections and no error, the court adopts the Report herein. Camby, 718 F.2d at 199.

Therefore, the court ACCEPTS the Report (ECF No. 15) and DISMISSES Plaintiff’s action with

prejudice1 under Fed. R. Civ. P. 41(b) for failure to prosecute.

          IT IS SO ORDERED.




                                                           United States District Judge

April 30, 2020
Columbia, South Carolina




1
    Plaintiff was provided an opportunity to submit an amended complaint and failed to do so.



                                                   2
